Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/354,972 is presented for examination by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2012/0065958 to Schurig.


grant a second role object [a permission to connect back to the asset with a given permission for a given user; 0065], in a target account associated with the processing device, access rights to an alias object [alias object 208; 0099]; and 
grant the second role object, in the target account associated with the processing device, access rights to a first role object included in a share object [alias token has the user rights conveyed within; 0065] in the sharer account, 
wherein the share object includes the first role object having one or more grants to the one or more resources of the sharer account [alias token has the user rights conveyed within; 0065 and 0101 and 0103], and 
wherein the target account accesses the one or more resources using the one or more grants of the share object and using the alias object without at least one of copying the one or more resources or transmitting the one or more resources (0102 and 0103); and
 receiving, by the processing device from the multiple tenant database, access to the one or more resources (0099).
As per claims 2, 12, and 22, Shurig teaches each grant of the one or more grants comprises at least one of a usage grant, a modification grant, or a select grant (0065 and 0103).
As per claims 3, 13, and 23, Shurig teaches when the alias object is used, the alias object is internally replaced by an object associated with the one or more resources of the sharer account (0060 and 0102).
As per claims 4, 14, and 24, Shurig teaches the sharer account and the target account are accounts within the multiple tenant database (0056, 0059, 0063, and 0074).
As per claims 5, 15, and 25, Shurig teaches the alias object references a dataset associated with the one or more resources of the sharer account (0056, 0060, and 0103) and the sharer account shares the one or more grants with one or more other target accounts such that the one or more other target accounts can read the dataset (0103) without copying or transmitting the dataset using one or more virtual warehouses corresponding to the one or more other target accounts (0099).
As per claims 6, 16, and 26, Shurig teaches the alias object references database data associated with the one or more resources of the sharer account (0102).
As per claims 7, 17, and 27, Shurig teaches the request for access further causes the multiple tenant database to process the request from the target account using a virtual warehouse corresponding to the target account (0099), wherein the virtual warehouse comprises a set of one or more compute nodes configured to access data in a storage layer corresponding to the sharer account to generate a response to the request (0099 and 0102).

As per claims 9, 19, and 29, Shurig teaches the request for access further causes the multiple tenant database to create a link between the alias object and an object associated with the one or more resources of the sharer account (0099 and 0103).
As per claims 10, 20, and 30, Shurig teaches the alias object references an object associated with the one or more resources of the sharer account, the one or more resources of the sharer account are organized in an object hierarchy [database/dataset] (0075 and 0056), and the object is at the top of the object hierarchy (0060, 0102, and 0056).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/